DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
Drawings
Figure 3 appears that it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  If Figure 3 does not represent prior art, this objection may be disregarded.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are indefinite because the last section of each claim is not clear.  The wording used makes it unclear what meant by a timing “when the flow of the air from a flow path of a side on which the purification target substances are being desorbed between the first flow path and the second flow path to the vehicle cabin” is able to be limited when the state is switched between the first state and the second state.  It is unclear as to what is being limited.  For examination, this is taken to mean that switching is controlled in a broad and conventional sense.  Claims 2-12 are rejected for depending from an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9-175163.
JP ‘163 teaches a vehicle air purification system (figures 7, 8) comprising first and second flow paths (30A,30B) communicating with a vehicle cabin, a blower (40) sending air to the flow paths, an air distributor (24) to deliver air from the cabin to inlet ends of the flow paths, a 1-1st flow path connecting the first flow path to the vehicle cabin via a duct (13), a 1-2nd flow path connecting the first flow path with the outside of the vehicle via a duct (19), a first heating device (waveguide 48 leading from a magnetron 46 to the first flow path) that will heat adsorbent and air in the flow path, a first adsorption block (zeolite 32) for adsorbing and desorbing moisture in the air, a first flow path switch (25) to send air from the zeolite to the 1-1st path or the 1-2nd path, a 2-1st flow path connecting the second flow path to the vehicle cabin via the duct (13), a 2-2nd flow path connecting the second flow path with the outside of the vehicle via the duct (19), a second heating device (wave guide 48 leading to the second flow path) that will heat adsorbent and air in the flow path, a second zeolite adsorption block in the second flow path for adsorbing and desorbing moisture in the air, a second flow path switch (26) to send air from the zeolite to the 2-1st path or the 2-2nd path, and a controller that controls the switches so that while one flow path zeolite adsorbs moisture and sends purified air back to the cabin, the other flow path zeolite is heated and sends desorbed moisture to outside of the cabin via the outlet flow paths (see paragraphs 31, 55-62 of the machine-generated English translation).  The switching inherently takes place after a timed duration.  Also since heating of the zeolite is completed in a short time, it is possible, when switching is performed, to restrain air flow from a flow path in which a substance is desorbed to a vehicle cabin.  One skilled in the art will understand that a zeolite will also inherently adsorb and desorb carbon dioxide in the air.  Regarding claims 2, 4, 5 and 10-12, they include only process steps and do not include any structural limitations that distinguish over the prior device.
 Allowable Subject Matter
Claims 3 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl